Citation Nr: 1625692	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-16 497A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board in December 2013 and June 2014 for further development.  Thereafter, the Board denied service connection for a left knee disorder in a January 2015 decision.  The Veteran subsequently appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR) and Court vacated the Board's January 2015 decision and remanded the claim to the Board for further adjudication.  Thereafter, in January 2016, the Board remanded the Veteran's claim for service connection for a left knee disorder for additional development.  The case now returns for final appellate review.

The Board notes that additional evidence has been received since the March 2016 supplemental statement of the case consisting of an April 2016 VA examination and report for deep vein thrombosis of the right lower extremity.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration, such evidence is irrelevant to the instant claim.  Therefore, no prejudice will result to the Veteran in the Board proceeding with an adjudication of the Veteran's service connection claim at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDING OF FACT

A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis did not manifest within one year of the Veteran's discharge from service; and such was not caused or aggravated by his service-connected right knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder, to include as secondary to the service-connected right knee disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2008 letter, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With respect to the secondary aspect of the Veteran's service connection claim, the Board notes that the VCAA letter failed to address such theory of entitlement.  However, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.  In the instant case, the Board finds that, despite such notice error, the essential purpose of the notice was not frustrated as the April 2014 and March 2016 supplemental statements of the case advised the Veteran that his claim had been denied on a secondary basis as the evidence did not show that his right knee disability caused or aggravated his left knee disorder.  Furthermore, the October 2014 and March 2016 supplemental statements of the case provided the Veteran with 38 C.F.R. § 3.310, the regulation governing secondary service connection claims.  Moreover, throughout the course of the appeal, the Veteran has demonstrated actual knowledge of the elements to establish secondary service connection and, through the assistance of counsel, attained a JMR on such basis.  Therefore, the Board finds that, despite the notice defect, such error did not affect the essential fairness of the adjudication.  Moreover, the Veteran has not alleged any prejudice as a result of such defect either before the Board or the Court.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in March 2012 and February 2014 with an addendum opinion in March 2014, and an additional medical opinion obtained in July 2014.  Further, following the most recent January 2016 Board remand, the Veteran was afforded a February 2016 VA examination.  The Board finds that the March 2014, July 2014, and February 2016 VA opinions are adequate to decide the issue.  In this regard, while the July 2014 VA examiner did not offer an opinion on aggravation, his opinion, as well as the March 2014 VA examiner's, in regard to direct service connection and the causation prong of secondary service connection has not been found to be inadequate.  Furthermore, such opinions are predicated on an interview with the Veteran and review of the record, including his service treatment records, post-service private and VA treatment records, and the previous VA examination reports.  The opinions proffered considered all of the pertinent evidence of record, to include the diagnostic testing, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this regard, the Board acknowledges the Veteran's representative's argument in his May 2016 Information Hearing Presentation that the February 2016 opinion is inadequate as it is agreed with a prior opinion that was deemed to be inadequate, and the logic in the rationale "does not appear empirical in nature and fails to be supported by empirical references."  However, the Board finds the Veteran's representative's argument to be without merit.  In this regard, while the February 2016 VA examiner did agree with the ultimate opinion offered in July 2014, such opinion was not found to be inadequate.  Rather, it was simply found to not have addressed the aggravation prong of secondary service connection.  Furthermore, with regard to the allegation that the February 2016 VA examiner's rationale was not empirical in nature and was not supported by empirical references, the Board notes that the February 2016 VA examiner performed a physical examination and diagnostic testing, and reviewed the Veteran's medical records, prior to offering his opinion.  Moreover, as to the rationale for the opinions offered, the examiner specifically cited to evidence of record and relied on X-ray evidence in reaching his conclusion.  Therefore, the Board finds that, contrary to the Veteran's representative's argument, the February 2016 VA examiner is empirical in nature and did, in fact, rely on empirical references.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issue decided herein has been met.

The Board further finds that there was substantial compliance with the Board's December 2013, June 2014, and January 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In this regard, the December 2013 remand directed that updated VA treatment records be obtained and the Veteran be afforded a VA examination.  Subsequently, VA treatment records dated through March 2014 were obtained and the Veteran was afforded a VA examination in February 2014 with an addendum opinion in March 2014.  In June 2014, the Board remanded the matter in order to obtain an opinion regarding secondary service connection.  Such was obtained in July 2014. 

Finally, in January 2016, the Board remanded the claim in order to provide the Veteran with a new VA examination so as to determine the nature and etiology of his left knee disorder.  Furthermore, the examiner was asked to measure the Veteran's range of motion in a weight-bearing mode and evaluate the Veteran's limitation of motion during flare-ups.  Thereafter, such examination, with an accompanying opinion, was obtained in February 2016.  As previously discussed, the opinion obtained in connection with such examination is adequate to decide the case.  Furthermore, the examiner noted that the Veteran did not report flare-ups.  Consequently, the Veteran's limitation of motion was not evaluated during a flare-up.  The Board finds that, as there is no question as to the fact that the Veteran has a current diagnosis of a left knee disorder and the etiology of such condition is at issue, rather than the current severity, there is no prejudice to him in the Board proceeding with a decision without obtaining such information.  The examiner further noted that during testing, in the best interest of the Veteran's knees, she chose not to do a true weight bearing mode range of motion test.  Instead, standing range of motion was done, in addition to supine range of motion testing.  

Accordingly, the Board finds that there has been substantial compliance with the December 2013, June 2014, and January 2016 Board remand directives and, therefore, no further remand is necessary. See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).
 
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his left knee disorder is related to his military service or, in the alternative, due to his service-connected right knee disability.   In this regard, the Veteran is currently service-connected for degenerative arthritis of the right knee, status post right knee medial meniscus and anterior cruciate ligament tear.

As an initial matter, the Board finds that the Veteran has a currently diagnosed left knee disorder.  In this regard, the February 2016 VA examiner diagnosed the Veteran with left knee osteoarthritis or degenerative joint disease (DJD).  

With regard to direct service connection, the Board notes that the Veteran's service treatment records show that he denied having any knee symptoms and had normal examinations of his lower extremities in service, until he was involved in a motorcycle accident in October 1993, which resulted in an injury to the right knee.

The first evidence of left knee pain is not until August 2004, when the Veteran reported having sharp left knee pain with no specific injury.  He was assessed with acute patellar tendinitis and acute joint pain.

A May 2008 private medical opinion indicated that the Veteran was diagnosed with bilateral knee pain with instability and that left knee weakness was secondary to favoring the right knee.  The physician could not determine how long the condition existed prior to the date of the diagnosis, but that the disability could be present for years before becoming symptomatic.  The physician noted that the condition could have as likely as not been caused or aggravated by the Veteran's active duty time.  The physician further noted that there was an injury of the right knee in service and that the Veteran complains of chronic right knee discomfort which pops out of place at times.

At a March 2012 VA examination of the knees, the examiner noted that the Veteran had no functioning loss or functional impairment of the left knee and left lower leg, retained full strength, had no instability, and had no patellar subluxation/dislocation.  However, the Veteran had reduced flexion and extension of the left knee.

At a February 2014 VA examination of the knees, the examination consisted of a review of the claims file, interview of the Veteran, and physical examination.  By that time, the Veteran had no limitation in flexion and extension of the left knee.  An x-ray of the left knee showed mild degenerative joint disease.  In a March 2014 opinion, the examiner opined the left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of her opinion, she noted that the Veteran's service treatment records were absent of an injury to left knee.  Furthermore, there were no records indicating left knee impairment, or DJD related to an event or incident of service.  She further noted that the Veteran was seen once at Piedmont physician group in August 2004 with complaints of left knee pain for six months.  At such time, the Veteran reported no recollection of an injury.  Medication for pain was provided, but no follow up visits were noted.  As such, it was not an ongoing medical issue requiring treatment.  Such opinion did not address secondary service connection.

The Veteran underwent right knee surgery in April 2014.  In May 2014, he had only a slightly antalgic gait, and by June 2014, he had a normal gait.

At a July 2014 VA examination of the left knee, the examiner noted that the left knee was normal on examination at the February 2014 examination.  The examiner also noted that the x-ray results showed mild degenerative joint disease that was consistent with age.  The examiner opined that it was less likely than not (less than 50 percent) that the Veteran's left knee disability was related to his right knee disability.  He explained that the mild degenerative joint disease shown on x-ray in February 2014 was consistent with age.  The left knee was asymptomatic until August 2004, when he was seen for pain of six months duration.  X-rays in 2013 showed mild degenerative joint disease of the left knee, consistent with age.  The examiner also found that a May 2008 opinion that left knee weakness was secondary to favoring the right knee was vague as there was no evidence of objective disease in the knee.

The Veteran was afforded another VA examination in February 2016 to determine the nature and etiology of his left knee disorder.  After interviewing the Veteran, reviewing the record, and conducting a physical examination with diagnostic testing, the examiner opined, with regard to direct service connection, that the Veteran's left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She indicated the Veteran injured his right knee in a motorcycle accident in October 1993.  The left knee was not reported, evaluated, or treated during this period and the Veteran first complained of left knee pain in August 2004, 10 years after military discharge.  Due to the large time gap from military discharge to the left knee complaint, she could not establish a causal relationship of a left knee disability to service.   

With regard to secondary service connection, the February 2016 VA examiner reported that the left knee condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  Furthermore, she found that the Veteran's left knee disorder was not at least as likely as not aggravated beyond its natural progression by his right knee disability.  In reaching such conclusions, she reviewed the radiographic evidence and stated that, despite the Veteran's subjective complaints of left knee disability, his objective radiographic findings of the left knee are very minimal.  The Veteran's left knee x-rays have been read at most as mild DJD, with the most recent x-ray from December 2015 indicating the joint spaces are well-preserved.  The examiner noted that she concurred with the July 2014 orthopedic surgeon's report that the mild DJD of the left knee is consistent with age.  She indicated that she would expect radiographic findings of the left knee to be much worse and beyond the normal progression of the natural aging process for the Veteran's left knee claim to be true, however, that was not found upon examination.

After weighing all the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder, to include as secondary to his service-connected right knee disability.

In reaching such conclusion, the Board accords great probative weight to the foregoing VA opinions of record addressing direct and secondary service connection.  In this regard, such opinions are predicated on an interview with the Veteran and review of the record, including his service treatment records, post-service private and VA treatment records, and the previous VA examination reports.  The opinions proffered considered all of the pertinent evidence of record, to include the diagnostic testing, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.

The Board notes that the May 2008 private medical opinion indicated that the Veteran's left knee weakness was secondary to favoring the right knee.  He further indicated that, while he could not determine how long the condition existed prior to the date of the diagnosis, the disability could be present for years before becoming symptomatic.  The physician noted that the condition could have as likely as not been caused or aggravated by the Veteran's active duty time.  However, the Board accords less probative weight to such opinion when compared to those rendered by the VA examiners.  In this regard, the May 2008 physician only noted the injury of the right knee in service and did not specifically provide a rationale for relating any left knee disorder to service or to any service-connected disability.  Furthermore, that opinion was refuted by the subsequent VA examiner who stated that it was vague.  In comparison, the VA examiners provided a thorough rationale following review of the record and examination and interview of the Veteran.  Therefore, the Board finds that is the most persuasive evidence of record.

Consideration has been given to the representative's and Veteran's assertions that his left knee disorder was caused by service and/or his service-connected right knee disability.  Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, an opinion as to the cause of a left knee disorder and whether it was caused or aggravated by a right knee disability, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Knee disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose the knee disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board acknowledges that Veteran is competent to report that he believes his left knee disorder was caused by his service and/or his service-connected right knee disability.  However, there is no indication that the Veteran is competent to relate the former to the latter.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating joint disorders. King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, that lay evidence does not constitute competent evidence and is of less probative value than the medical evidence of record.

The Board notes a continuity of symptomatology of left knee arthritis has also not been shown.  There were no complaints or treatment of the left knee in service or the one year presumptive period after service, and when the Veteran first reported left knee pain in August 2004, he reported that it was of recent onset.  Consequently, presumptive service connection for arthritis of the left knee, to include on the basis of a continuity of symptomatology, is not warranted. 

Therefore, the Board finds that service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee disability, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and such must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder, to include as secondary to the service-connected right knee disability, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


